TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 12, 2016



                                     NO. 03-15-00641-CR


                               Mark Gibson Dudley, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of adjudication rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of adjudication.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.